DETAILED ACTION

	Acknowledgment is made of the amendment filed on 5/08/22.  Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-implemented system for dynamically generating election documents, comprising:
a printing apparatus, including:
a first printer configured for printing a ballot, and
a second printer configured for printing an envelope associated with the ballot and a voter; and a processor in operable communication with the printing apparatus, and configured to:
access a request file defining voter data from a voter registration database,
generate, by the processor applying the request file, a set of print instructions including ballot print instructions for a ballot and envelope print instructions for an envelope, both of the ballot print instructions and the envelope print instructions generated using the request file, the set of print instructions including instructions for printing a first machine-readable identifier for the envelope, and transmit an instruction to the printing apparatus to print the ballot and the envelope using at least a portion of the voter data defined by the request file, the envelope including the first machine-readable identifier corresponding to the voter;
regarding claim 9, a method of generating elections documents, comprising: 
identifying a request file by a processor configured to recognize predetermined fields populated with voter information and a ballot identifier of a voter defined by the request file, the request file generated from information from a voter as stored in a voter registration database;
generating envelope print instructions by a processor, including applying aspects of the request file to a configuration file configured with x and y coordinates for placement of the predetermined fields of the request file along an envelope; and
generating ballot print instructions by the processor by leveraging a ballot style identifier defined by the request file;
regarding claim 12, a tangible, non-transitory, computer-readable media having instructions encoded thereon, the instructions, when executed by a processor, are operable to:
access a request file by a processor, the request file defining predetermined fields populated with voter information and a ballot identifier of a voter and generated from information from a voter as stored in a voter registration database;
generate envelope print instructions by a processor, including applying aspects of the request file to a configuration file configured with x and y coordinates for placement of the predetermined fields of the request file along an envelope; and
generate ballot print instructions by the processor by leveraging a ballot style identifier defined by the request file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 09, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876